Title: To George Washington from Guy Carleton, 12 May 1783
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York May 12th 1783
                  
                  I can have no objection to the giving of your Excellency, in writing, full information of the measures taken for the evacuation of this place, nor should I have had any to the noting of the whole of our conversation and preserving it in minutes: mistakes or misconstruction might thereby be prevented.
                  Very soon after the orders for a cessation of hostilities were received here, letters were written both to Europe and the West Indies, to require that all the shipping which could be procured, might be sent to assist in the evacuation of this place.  About the same time all the prisoners of war in our hands were released.
                  An embarkation was in much forwardness previous to the official information of peace: soon after, I wrote to the Minister for foreign affairs, to request that Congress would be pleased to empower any person or persons, on behalf of the United States, to be present at New York and to assist such persons as shou’d be appointed by me, to inspect and superintend all embarkations, which the evacuation of this place might require, and that they would represent to me every infraction of the letter or spirit of the treaty, that redress might be immediately ordered; in the mean time, to prevent abuse or delay, and until I could learn the determination of Congress, I requested of Daniel Parker Esqr. one of the Contractors for supplying your army with provisions, and of Major Hopkins, late Deputy Commissary of prisoners, that they would undertake the business, with other persons whom I appointed, which they did accordingly and executed with much diligence.  This fleet sailed about the 27th of April, for different parts of Nova Scotia, and including the troops, carried about seven thousand persons with all their effects, also some artillery and public stores, so that you will perceive the evacuation began sooner and was in greater forwardness than could have been expected.  Your Excellency will also perceive, from what I have already said, that at present it is impossible to tell when the evacuation of this City can be completed; in truth I cannot guess the quantity of shipping that will be sent me, nor the number of persons that will be forced to abandon this place.  The evacuation of Penobscot will require considerably less tonnage, and I should think may soon be effected; if it is most eligible to you that I should give a preference to this object, I shall immediately give orders for its’ being carried into a most speedy execution.
                  I enclose a copy of an order which I have given out to prevent the carrying away any negroes, or other property of the american Inhabitants.  I understand from the Gentlemen therein named, that they visited the fleet bound to Nova Scotia, and ordered on shore whatever came clearly under the above description;  There appeared to be but little difference of opinion, except in the case of negroes who had been declared free previous to my arrival: as I had no right to deprive them of that liberty I found them possessed of, an accurate register was taken of every circumstance respecting them, so as to serve as a record of the name of the original proprietor of the negro, and as a rule by which to judge of his value: by this open method of conducting the business I hoped to prevent all fraud, and whatever might admit of different constructions is left open for future explanation or compensation.  Had these negroes been denied permission to embark, they would, in spite of every means to prevent it, have found various methods of quitting this place, so that the former owner would no longer have been able to trace them, and of course would have lost, in every way, all chance of compensation.
                  The business carried on in this public manner and the orders nominating persons to superintend embarkations published in the gazette, I had no reason to think either the embarkation or any circumstance attending it, could have been matter of surprise to your Excellency on the 6th of may: I then however learned with concern, that the embarkation which had already taken place, and in which a large number of negroes had been conveyed away, appeared to your Excellency as a measure totally different from the letter and spirit of the treaty.
                  The negroes in question, I have already said, I found free when I arrived at New York, I had therefore no right, as I thought, to prevent their going to any part of the world they thought proper.
                  I must confess that the mere supposition, that the King’s Minister could deliberately stipulate in a treaty, an engagement to be guilty of a notorious breach of the public faith towards people of any complection seems to denote a less friendly disposition than I could wish, and I think less friendly than we might expect; after all I only give my own opinion.  Every negroe’s name is registered, the master he formerly belonged to, with such other circumstances as served to denote his value, that it may be adjusted by compensation, if that was really the intention and meaning of the treaty: Restoration, where inseparable from a breach of public faith, is, as all the world I think must allow, utterly impracticable.  I know of no better method of preventing abuse and the carrying away negroes, or other American property, than that I proposed to the Minister for foreign affairs, in my letter of the 14th of April, the naming Commissioners to assist those appointed by me to inspect all embarkations, and I am pleased to find your excellency has approved of this method and appointed Egbert Benson Esqr. Lieut. Colo. Smith, and Daniel Parker Esqr. one of the Contractors for supplying your Army with provisions, Commissioners on your part for this purpose.  I am, Sir, Your Excellency’s most obedient and most humble Servant
                  
                     Guy Carleton
                     
                  
               